IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMUNICATIONS NETWORK                    : No. 371 EAL 2018
INTERNATIONAL, LTD.,                      :
                                          :
                   Petitioner             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
WILLIAM MARK MULLINEAUX,                  :
ESQUIRE; ASTOR WEISS KAPLAN &             :
MANDEL, LLP; FLAMM WALTON PC;             :
RATNER & PRESTIA, P.C.,                   :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.